



COURT OF APPEAL FOR ONTARIO

CITATION:
Mining
    Technologies International, Inc. v. Krako Inc., 2012 ONCA 847

DATE: 20121203

DOCKET: C55483

Winkler C.J.O., Pepall J.A. and Smith J. (
Ad
    Hoc
)

BETWEEN

Mining Technologies International, Inc.

Respondent/Plaintiff

and

Krako
    Inc., Krako International Services, Inc., Krako
    International Holdings Inc., Nik Korakianitis,
Infina
    Fund Limited
,
Infina Fund Ltd.
, Infinafund AG, Infinafund
    Holdings AG,
Zia Shlaimoun
, Stacey
    Dawes, Lionel Preston, Aelite
    Financial Services LLC, Bunny Williamson, Lantierst
    Ltd., Frontier Horizon Inc.,
Oussha
    Arda Shlaimoun
, Athena Korakianitis, Oss
    Financial Services Group, Oss Advisors Inc., Tyson
    Thompson, Floyd Howard Henry, Doe Corporations 1 to 10,
    John Doe 1 to 10, and Jane Doe 1 to 10

Appellants
/Defendants

David E. Wires and Samantha Wu, for the appellants

Norman Groot, for the respondent

Heard and released orally:  November 22, 2012

On appeal from the order of Justice Gordon D. Lemon of
    the Superior Court of Justice, dated April 12, 2012.

ENDORSEMENT

[1]

In its statement of claim, the respondent pleads that one of the
    defendants, Mr. Nik Korakianitis, who resides and carries on business in
    Ontario, and the appellant, Mr. Zia Shlaimoun, who resided in the UK but now
    resides in California, were partners. Together with Mr. Shlaimouns sham
    companies, they entered into a contract with the respondent, made numerous
    misrepresentations and committed other wrongful acts, including conspiring
    against and defrauding the respondent of over $2,000,000.

[2]

In its statement of claim, in support of service outside Ontario, the
    respondent relied on Rule 17.02 of the
Rules of Civil Procedure
, R.R.O.
    1990, Reg. 194, including subsection (f) in respect of a contract made in
    Ontario, and subsection (g) in respect of a tort committed in Ontario.

[3]

Mr. Korakianitis and many of the other defendants have defended the
    respondents action.

[4]

The appellants filed affidavits in these proceedings. Mr. Shlaimoun was
    ordered to attend for cross-examination but refused to do so. The appellants
    then purported to withdraw the affidavits filed.

[5]

The motion judge decided this case six days before the Supreme Court of
    Canada released its decision in
Club Resorts

Ltd. v. Van Breda
,
2012 SCC 17, [2012] 1 S.C.R. 572, and
    therefore he applied the test that had been articulated in that case by this
    court.

[6]

Based on the materials before him, the motion judge was satisfied that
    the respondents claim was for damages caused by a tort committed in Ontario
    and that jurisdiction was therefore presumed.

[7]

He then proceeded to consider whether the appellants had rebutted the
    presumption that a real and substantial connection existed between this action
    and Ontario. He noted that there is a strong connection between Ontario and the
    respondents claim. Both the respondent and the defendant Korakianitis carry on
    business in Ontario and Mr. Korakianitis is in partnership with Mr.
    Shlaimoun. As for the connection between Ontario and the appellants, it was
    clear that Mr. Shlaimoun had participated and been actively involved in this
    jurisdiction. The motion judge also noted that the affidavit of the
    respondents representative was undisputed. The motion judge concluded that the
    appellants had failed to meet their onus.

[8]

In substance, as stated above, the motion judge found a presumptive
    connecting factor which the appellants did not rebut. In addition to the
    presumptive connecting factor relied upon by the motion judge, it is clear from
    the record before us that there were numerous other presumptive connecting factors
    present, including the commission of other torts in Ontario. We see no reason
    to interfere with the motion judges conclusion.

[9]

We also see no basis on which to interfere with the motion judges
    decision regarding
forum non conveniens
. The appellants failed to
    demonstrate that there was another jurisdiction that was more appropriate than
    Ontario to try the action. Among other things, the UK and California actions
    were directed to the collection of evidence and preservation of assets, and by
    their nature were ancillary to the Ontario action and not a substitute for a
    proper determination of the merits of this dispute.

[10]

As
    for the appellants submission that the motion judge failed to address the
    motion to strike Mr. Lipics affidavit, and therefore improperly relied on it,
    we do not give effect to this argument. It was implicit from the motion judges
    reasons that he rejected the motion and this was reflected in the court order.

[11]

The
    appeal is accordingly dismissed.

[12]

Costs
    of the appeal are awarded to the respondent in the amount of $20,000, including
    taxes and disbursements.

Winkler C.J.O.

S.E. Pepall J.A.

Patrick Smith J. (
ad hoc
)


